— In a proceeding pursuant to CPLR article 78 inter alia to compel the appellant building commissioner to issue a certificate of compliance, in which appellant counterclaimed seeking the revocation of a certificate of occupancy, appellant appeals from a judgment of the Supreme Court, Nassau County, entered November 26, 1974, which (1) directed him to issue a certificate of compliance to petitioners and (2) granted petitioners’ motion to dismiss the counterclaim. Judgment reversed, on the law, without costs, and motion to dismiss the counterclaim denied. Petitioners’ time within which to serve a reply is extended until 10 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. An issue of fact is raised in the record with respect to abandonment of the nonconforming three-family use by petitioners’ grantor. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.